DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities: in claim 32, “to” should be inserted after “attached” in line 8. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the mounting mechanism” in claim 2 and “a mounting device” in claims 32-35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s Specification discloses “a mounting mechanism or device” as being, for example, a hook or claps, “though other mechanisms adapted to releasably mount a comb frame 20 to rod 34 can be used.” See Spec. at paragraphs [0012] and [0032].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the mounting mechanism" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “wherein when the plurality of comb frames is releasably mounted in the at least one elongated rod…” (emphasis added), which appears to be misrepresentative of the disclosed invention in which the comb frames are releasably mounted on or to, but not in, the elongated rod (see, for example, para [0033]). In addition, the limitation is inconsistent with claim 1 in which the comb frames are already positively recited as being releasably mounted to the at least one elongated rod (claim 1, line 10). 
Claim 9 is rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 32 and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohm, U.S. Patent No. 107,548.
For claim 1, Rohm discloses a beehive comprising: a housing (sides and top of (A) in Fig. 1) having an access opening (when doors (a and a1) are open; see figure 1); at least one enclosure (enclosure holding comb frames (D) is formed at least partially by the floor and trap (c) in the housing in figure 1; note this interpretation is consistent with applicant’s invention in which the enclosure is part of the housing, not a separate enclosing structure, see e.g., depiction of the floor (ref. 14) of each space forming the “enclosure” in applicant’s Fig. 1) in the housing, the at least one enclosure having an internal cavity having a top, a bottom, and sides (top, bottom and sides of space within (A) in figure 1); at least one elongated rod (C; see figure 2 and 1:2:9-18) extending horizontally between two of the sides of the internal cavity of the at least one enclosure (see id. and figure 1); and a plurality of comb frames (D; see figures 1 and 2 and 1:2:30-39) adapted to receive brood comb or honeycomb (see id., noting also that “comb-frames” as described by Rohm is a term of art for a structure that receives combs, either brood or honey; note also that Rohm teaches “enable[ing] the bees to secure or furnish a large quantity of honey,” thereby implying honeycombs), each of the plurality of comb frames releasably mounted to the at least one elongated rod (via hook (d); see figure 2 and 1:2:40-44), the plurality of comb frames individually removable through the access opening of the housing (note this is an intended use limitation, and the comb frames (D) are capable of being removed individually, or one by one, upon withdrawing rods (C and C’); see 1:1:32-42 and 1:2:9-29).
Re Claim 2, Rohm discloses that the mounting mechanism comprises at least one hook (d; see 1:2:40-44).
Re Claim 3, Rohm discloses that each of the plurality of comb frames vertically extends from the at least one elongated rod when releasably mounted to the at least one elongated rod (see figures 1 and 2 and 1:2:40-44).
Re Claim 10, Rohm discloses that the at least one elongated rod comprises a metallic rod (C; see 1:2:9-18).
Re Claim 32, Rohm discloses that at least one of the plurality of comb frames comprises: a top bar (two angled top bars, see figure 2); and two side pieces (two vertical side bars; see figures 1 and 2) extending from opposing ends of the top bar (see id.); wherein the at least one of the plurality of comb frames is releasably mounted to the at least one elongated rod by a mounting device (d) attached the top bar (figure 2 and 1:2:40-44; a “hook[ ]” is an attachment means for releasably engaging, and Rohm describes the frames a being “removable” at 1:1:32-42 and 1:2:9-29).
Re Claim 34, Rohm discloses that the mounting device (d; see figure 2 and 1:2:40-44)  is attached between ends of the top bar (see figure 2).
Re Claim 35, Rohm discloses that the mounting device (d; see id.) is positioned substantially equally distant from the ends of the top bar (see figure 2).
Re Claim 36, Rohm discloses that the mounting device (d; see id.) comprises at least one hook (1:2:40-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohm, U.S. Patent No. 107,548, in view of Jordan, U.S. Patent No. 1,211,587.
Re Claim 4, Rohm does not expressly teach that the at least one enclosure comprises a plurality of enclosures. 
Jordan, similarly directed to a beehive comprising a housing (1) and a plurality of comb frames (10, 11; see figure 1 and 1:47-60) adapted to receive brood comb or honeycomb (see id.), teaches at least one enclosure comprising a plurality of enclosures (see two enclosures formed by ref. 6 in figures 1-3 and 1:47-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one enclosure of Rohm to include a plurality of enclosures as taught by Jordan in order to confine the bees in one compartment to remove honey, permit withdrawal of larvae, prevent ravages of pests, exchange the comb frames, and confine the queen bee to start a new colony (see Jordan 1:9-20 and 1:102-2:14).
Re Claim 6, Rohm as modified by Jordan teaches that the beehive further comprises at least one aperture (see Jordan, apertures in ref. 6 in figure 6) communicating between at least two of the plurality of enclosures. See id.
Re Claim 41, Rohm does not expressly teach whether the housing comprises a flexible barrier over the access opening.
Jordan, similarly directed to a beehive comprising a housing (1) and a plurality of comb frames (10, 11; see figure 1 and 1:47-60) adapted to receive brood comb or honeycomb (see id.), teaches that it is known in the art for the housing to comprise a flexible barrier (16; see 1:68-71) over the access opening (formed by opening door 3). See id. and figures 1 and 2. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Rohm to further comprise a flexible barrier over the access opening, as taught by Jordan, in order to have the enclosures be more open to facilitate ingress or egress of smoke into the beehive for directing the movement of the bees. See Jordan at figures 1 and 2 and 1:93-99.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohm, U.S. Patent No. 107,548, in view of Jordan, U.S. Patent No. 1,211,587, as applied to claims 1, 4, or 6 above, and further in view of Neiszer, U.S. Patent No. 697741.
Re Claim 5, Rohm as modified by Jordan does not expressly teach that the plurality of enclosures comprises at least 4 enclosures.
Neiszer, similarly directed to a beehive comprising a housing (A) and a plurality of comb frames (C), teaches a plurality of enclosures comprising at least 4 enclosures (formed by B,B’; see figure 2; 1:58-65 and 2:46-48). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of enclosures of Rohm as modified by Jordan to comprise at least 4 enclosures as taught by Neiszer in order to accommodate four separate swarms of bees with four queens (Neiszer, see 2:46-48).
Re Claim 7, Rohm as modified by Jordan does not expressly teach that the beehive further comprises a deflectable cover on the at least one aperture, although please note Jordan teaches a cover (imperforate slide 21 over ref. 19 and 6; see 1:72-84).
Neiszer, similarly directed to a beehive comprising a housing (A) and a plurality of comb frames (C), teaches a deflectable cover (f4) on the at least one aperture (f3) (see 2:23-45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the beehive of Rohm as modified by Jordan to include a deflectable cover on the at least one aperture as taught by Neiszer in order to prevent bees from passing between upper and lower compartments as desired (Neiszer, see 2: 23-45).
Claim(s) 8-9, 33 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohm, U.S. Patent No. 107,548, in view of Hendrick, U.S. Patent No. 69,431.
Re Claim 8, Rohm does not expressly teach whether when the comb frames are releasably mounted in the at least one elongated rod, a space is provided as claimed.
Hendrick, similarly directed to a beehive comprising at least one enclosure (A; see figures 1 and 2) having an internal cavity (internal cavity of A holding E, E’; see figure 3) having a top, a bottom (formed by A’; see id.), and sides (see id.); and a plurality of comb frames (E, E’; see id., 1:32, and 2:14-17) adapted to receive brood comb or honeycomb (see id.), teaches that it is known in the art that when the plurality of comb frames are releasably mounted in the at least one enclosure, a space is provided between the plurality of comb frames and the bottom of the at least one enclosure. See figures 3 and 5. It would have been obvious to a person having ordinary skill in the before the effective filing date of the claimed invention to modify Rohm such that when the plurality of comb frames are releasably mounted in the at least one enclosure, a space is provided between the plurality of comb frames and the bottom of the at least one enclosure, as taught by Hendrick, in order to provide space for passage of bees into and out of the hive without causing traffic jams. Please note that in the combination of references, in the at least one enclosure the comb frames are releasably mounted on the at least one elongated rod as taught by Rohm.
Re Claim 9, Rohm as modified by Hendrick does not expressly teach whether at least one of the plurality of comb frames comprises an open bottom, and wherein the open bottom of the at least one of the plurality of comb frames allows honeycomb to extend into the space between the plurality of comb frames and the bottom of the at least one enclosure.
Hendrick again teaches that at least one of the plurality of comb frames comprises an open bottom (see figures 3 and 5, noting that the frame side bars extend below f, f’ and have free distal ends forming an open bottom; see also 1:32-46), and wherein the open bottom of the at least one of the plurality of comb frames allows honeycomb to extend into the space between the plurality of comb frames and the bottom of the at least one enclosure. See Hendrick at figures 3 and 5; bees naturally form honeycombs where there is free space larger than a bee space (see figure 3 and 1:40-43, noting that the space below E, E’ is much larger than the bee space provided between adjacent E, E’), and the open bottoms of the frames of Hendrick would allow honeycomb to extend between the frames and the enclosure bottom. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rohm as modified by Hendrick to have at least one of the plurality of comb frames comprise an open bottom, and wherein the open bottom of the at least one of the plurality of comb frames allows honeycomb to extend into the space between the plurality of comb frames and the bottom of the at least one enclosure, as taught by Hendrick, in order to provide free space for the bees to build natural honeycombs for their improved comfort, and to allow the bees to selectively build brood combs or honeycombs depending on the needs of the colony.
Re Claim 33, Rohm does not expressly teach whether the side pieces of the at least one of the plurality of comb frames comprise distal ends defining an open bottom.
Hendrick, similarly directed to a beehive comprising at least one enclosure (A; see figures 1 and 2) having an internal cavity (internal cavity of A holding E, E’; see figure 3) having a top, a bottom (formed by A’; see id.), and sides (see id.); and a plurality of comb frames (E, E’; see id., 1:32, and 2:14-17) adapted to receive brood comb or honeycomb (see id.); wherein at least one of the comb frames comprises a top bar (“top bar”; see figures 3 and 5 and 1:32-40) and two side pieces (side bars of E; see figures 3 and 5) extending from opposing ends of the top bar (see id.), teaches that it is known in the art to have the side pieces comprise distal ends (distal bottom ends of the side bars) defining an open bottom. See figures 3 and 5, noting that the frame side bars extend below f, f’ and have free distal ends forming an open bottom; see also 1:32-46. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the side pieces of Rohm to comprise distal ends defining an open bottom, as taught by Hendrick, in order to provide free space for the bees to build natural honeycombs for their improved comfort, and to allow the bees to selectively build brood combs or honeycombs depending on the needs of the colony.
Re Claim 38, Rohm does not expressly teach whether a bottom of at least one of the plurality of comb frames is spaced from the bottom of the at least one enclosure.
Hendrick, similarly directed to a beehive comprising at least one enclosure (A; see figures 1 and 2) having an internal cavity (internal cavity of A holding E, E’; see figure 3) having a top, a bottom (formed by A’; see id.), and sides (see id.); and a plurality of comb frames (E, E’; see id., 1:32, and 2:14-17) adapted to receive brood comb or honeycomb (see id.), teaches that it is known in the art to have a bottom (distal lowest free ends of E, E’) of at least one of the plurality of frames be spaced from the bottom of the at least one enclosure. See figures 3 and 5. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rohm to have a bottom of at least one of the plurality of comb frames is spaced from the bottom of the at least one enclosure, as taught by Hendrick, in order to provide space for passage of bees into and out of the hive without causing traffic jams.
Re Claim 39, Rohm as modified by Hendrick teaches that the spacing of the bottom of the at least one of the plurality of comb frames from the bottom of the at least one enclosure allows honeycomb to form below the bottom of the at least one of the plurality of comb frames. See Hendrick at figures 3 and 5; bees naturally form honeycombs where there is free space larger than a bee space (see figure 3 and 1:40-43, noting that the space below E, E’ is much larger than the bee space provided between adjacent E, E’), and accordingly, the bees would be allowed to build honeycomb below the bottoms of the frames.
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohm, U.S. Patent No. 107,548.
Re Claim 37, Rohm does not expressly teach that the at least one hook comprises at least one metal hook (see id.).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one hook of Rohm to be made of metal, a well-known, conventional material also used for the at least one elongated rod of Rohm (see 1:2:9-18), in order to improve the strength and durability of the hook. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive.
Applicant argued for claim 1: “that a close examination of Rohm, specifically, Figures 1 and 2, reveals that Rohm discloses several rods C, C', but not just the rod at the top or peak of the comb frame of Rohm. Rohm includes rods at least three (3) rods C' penetrating the sides and combs of the Rohm hive. In addition, as stated in column 2, lines 9-29 of Rohm, rods C, C' are all intended to be removed from the Rohm hive in order to release the comb frames D. Moreover, a review of Rohm indicates that rods C, C' not only pass through hooks d, but also penetrate each of the combs D. Therefore, the Applicant submits that all of the rods C, C' must be removed from Rohm's hive in order to remove any one or more combs D from the hive.”
The Examiner respectfully submits that two rods C,C’ are taught in Rohm and are described as being able to be withdrawn from the housing in order to remove the comb frames D (see Rohm, 1:2: 9-29). Upon withdrawing the rods C,C’ and opening doors a,a1, the comb frames D are removable individually, or one by one, through the access opening, as shown in Rohm figure 1. The comb frames D are not removed in bulk, for example, but instead are capable of being removed one at a time or separately (plain meaning definition of “individually” is “one at a time; separately” (https://www.dictionary.com/browse/individually), which is consistent with applicant’s specification). Therefore, the prior art meets the claim.
Applicant’s arguments with respect to Reeve have been considered but are moot because the new ground of rejection does not rely on that reference. However, please note that Reeve’s comb frames E are also removable from the housing individually, i.e., one at a time or separately, through the access opening at the end of the row.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643